Citation Nr: 1516850	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  15-02 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, to include as secondary to service-connected malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1944 to November 1947. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the RO which denied entitlement for the claimed condition. 

This appeal was processed using the Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Currently diagnosed atrial fibrillation is etiologically related to his service-connected malaria due to medication used to treat such condition as per the positive medical nexus opinion of record.


CONCLUSION OF LAW

The criteria for service connection for atrial fibrillation are met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Background

The Veteran contends that his currently diagnosed atrial fibrillation is caused or aggravated by his service-connected diabetes malaria.  To this effect, the Veteran has stated that he believes that the medication he was prescribed to treat his malaria in service, namely the drug quinine, led to the development of his heart condition.  In support, the Veteran has provided medical literature from the Mayo Clinic that discusses the various causes of atrial fibrillation.  Medical literature from the Mayo clinic (DS01120 Jan. 12, 2011) states the following about heart disease: "Heart disease is a broad term used to describe a range of diseases that affect your heart. The various diseases that fall under the umbrella of heart disease include diseases of your blood vessels, such as coronary artery disease; heart rhythm problems (arrhythmias); heart infections; and heart defects (congenital heart defects)."  The article also shows that there are multiple risks factors for heart disease and they include; aging, sex (men are generally at greater risk of heart disease), family history of heart disease, smoking, poor diet, high blood pressure, high blood cholesterol, diabetes, obesity, physical inactivity, high stress and other factory which causes cardiac infections.  In addition, article suggested that certain adverse reactions like atrial fibrillation have been found to be related to treatment with the drug quinine.

A review of the Veteran's service treatment records did not reveal any discussions of complaints, treatments, or diagnosis related to atrial fibrillation or any other cardiac condition.  The records do reveal that the Veteran was treated for malaria with the drug quinine.

A review of the Veteran's outpatient treatment records shows that he has been diagnosed and treated for both ischemia and atrial fibrillation, to include bypass surgery.  The Veteran's earliest medical records show that he was receiving treatment in 1990 for this condition.  The Veteran's outpatient treatment records were absent for a discussion of etiology to military service or the Veteran's service-connected malaria, to include the administration of the drug quinine.

The Veteran's private cardiologist, a licensed medical doctor, provided a statement  dated September 27, 2011 that noted it is obviously possible that the use of quinine could cause cardiovascular effects.  The doctor noted that the Veteran has been treated for many years for ischemic heart disease, previous bypass and atrial fibrillation.

The Veteran was provided with a VA examination in July 2012 with a physician's assistant.  At this examination it was noted that the Veteran was diagnosed with arteriosclerotic cardiovascular disease, chronic atrial fibrillation, ischemic cardiomyopathy, and status post bypass surgery.  The examiner opined that it is less likely than not that the Veteran's cardiovascular effects were caused or aggravated by his service-connected malaria, to include the use of quinine.  In support the examiner provided that, while it is conceded that quinine usage could have caused the Veteran's heart complications, the more likely cause is related to the Veteran's age, sex, family history, smoking, obesity, inactivity, and high stress.  This is because all of these factors in aggregate outweigh the potential for the administration of quinine over 40 years earlier to be the cause.

Analysis

Based upon the evidence of record, the Board finds that the preponderance of evidence is in favor of the Veteran's claim of entitlement to service connection for atrial fibrillation secondary to service-connected malaria, so the appeal is granted. 

The Veteran has current diagnoses of atrial fibrillation, thus meeting the first element of service connection.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.  As the Veteran's service treatment records do not reflect symptoms or treatment for atrial fibrillation or any other cardiac condition, nor does the medical evidence of record show symptoms of treatment for this disorder within one year of service, this issue turns upon whether the Veteran's atrial fibrillation is secondarily caused or aggravated by his service-connected malaria.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.

There is conflicting medical opinion evidence of record as to whether the Veteran's atrial fibrillation is proximately due to, or the result of, the Veteran's service-connected malaria.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The record shows that the July 2012 VA examiner found that it was less likely than not that the Veteran's atrial fibrillation was caused by or related to his service-connected malaria, as such connection was outweighed by the Veteran's other risk factors as more plausible.  However, the Veteran's own private physician, who had treated the Veteran for his heart condition for over two decades, as well as being a licensed doctor and cardiology specialist, unlike the VA examiner who was merely a physician's assistant, noted that it was just as plausible that the Veteran's condition could have been caused by the use of the drug quinine.  The Board notes that both of these opinions are provided by competent medical professionals.  Additionally, both opinions provided sufficient rationales for their ultimate conclusions, albeit differing in there explanations of the interrelationship of atrial fibrillation and the use of quinine.  However, most importantly, it is noted that the VA examiner never explicitly discounted the use of quinine as a potential cause, he merely only found it less likely.

The Board, therefore, finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert, 1 Vet. App. at 55-56.  Reasonable doubt is resolved in favor of the Veteran.  
Accordingly, service connection for atrial fibrillation secondary to service-connected malaria is warranted. 


ORDER

Entitlement to service connection for atrial fibrillation secondary to service-connected malaria is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


